Spencer J.
delivered the opinion of court. Whether the defence urged ought to have been set up, was a question for the consideration of the defendants only ; we are called upon to pronounce the law of the case, without regard to honorary considerations.
The objection is, that the voyage was illegal, and if it be so, there is an end of the question; for any contract founded upon an illegal voyage, partakes of the character of that voyage, and stands or falls with it.
The court do not propose, upon a ease submitted by the parties without argument, to go into much discussion. By reference to the cases of the Julia, (8 Cranch, 189.) the Aurora, (8 Cranch, 219.) the Hiram, (1 Wheaton, 440.) and the Ariadne, (2 Wheaton, 147.) it will abundantly appear, that the supreme court of the United States have repeatedly decided, that the mere sailing under an enemy’s license, without regard to the object of the voyage, or the port .of destination, constituted, of itself, an act of illegality which subjected the ship and cargo to confiscation; that it was an attempt by one individual of a belligerent country to clothe himself with a neutral character, by the license oí the other belligerent, and thus to separate himself from the common character of his own country.
This doctrine we consider sound, and not only warranted, but required, by the duty of allegiance which every citizen owes to his country. The converse of the proposition laid down, cannot be endured for an instant. It would go the whole length of justifying a citizen of one of the belligerents, in holding a correspondence with the enemy, .and in lending himself to them in furtherance of their views, in direct hostility to the views and interests of his own government. In short, it would open the door to the most trea* sonable correspondence with, and aid to, the enemy.
Were it necessary to show, that in this case, the shipment was to promote the views, and subserve the interests of the enemy, the license under which the vessel, sailed, affords *354the most incontestible evidence of the fact. The court forbear going into the evidence, as they do not found their opinion on the fact, that the voyage was undertaken to supply the enemy; but on the broad ground, that the enemy’s license, per se, was a cause of forfeiture.
Judgment for the defendants.